Exhibit 10.2

 

FIRST AMENDMENT
TO STOCKHOLDER IRREVOCABLE UNDERTAKING

 

This FIRST AMENDMENT TO STOCKHOLDER IRREVOCABLE UNDERTAKING (this “Amendment”)
is effective as of December 14, 2005, by and between Intentia International AB
(publ), a company organized under the laws of Sweden, (“Intentia”), and the
undersigned Stockholder (“Stockholder”) of Lawson Software, Inc., a Delaware
corporation (“Lawson”).  All capitalized terms used but not defined in the
Amendment have the meaning assigned to them in the Stockholder Irrevocable
Undertaking (the “Stockholder Irrevocable Undertaking”), dated June 2, 2005, by
and among Intentia and Stockholder.

 

RECITALS

 

WHEREAS, Intentia and Stockholder have previously entered into the Stockholder
Irrevocable Undertaking which sets forth, among other matters, the terms and
conditions under which Stockholder will vote in favor of the proposed business
combination Intentia with Lawson;

 

WHEREAS, Intentia, Lawson, Lawson Holdings, Inc., a Delaware corporation and
Lawson Acquisition, Inc., a Delaware corporation, have entered into a
Transaction Agreement, dated June 2, 2005 (the “Transaction Agreement”) and a
first amendment to the Transaction Agreement, effective as of December 14, 2005
(the “Transaction Agreement Amendment”); and

 

WHEREAS, each of Intentia and Stockholder desires that certain terms of the
Stockholder Irrevocable Undertaking be amended, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein and in the Stockholder Irrevocable Undertaking, the
parties hereto agree as follows:

 

1.             All references in the Stockholder Irrevocable Undertaking and in
this Amendment shall be understood to refer to the Transaction Agreement as
amended by the Transaction Agreement Amendment or by any subsequent amendment to
the Transaction Agreement.

 

2.             Section 2 of the Stockholder Irrevocable Undertaking is amended
and restated in its entirety as follows:

 

“2.  Restriction on Transfer, Proxies and Non-Interference.       Except as
expressly contemplated by this Agreement, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Date, Stockholder shall not, directly or indirectly,
(i) cause or permit the Transfer of any of the Shares to be effected, or
discuss, negotiate or make any offer regarding any Transfer of any of the
Shares, (ii) grant any proxies or powers of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into a voting
agreement or other similar commitment or arrangement with respect to any of the
Shares in contravention of the obligations of Stockholder under this Agreement,
(iii) request that Lawson register the Transfer of any certificate or
uncertificated interest representing any

 

--------------------------------------------------------------------------------


 

of the Shares, or (iv) take any action that would make any representation or
warranty of Stockholder contained herein untrue or incorrect, or have the effect
of preventing or disabling Stockholder from performing any of Stockholder’s
obligations under this Agreement.  Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, (A) Stockholder may Transfer any or
all of the Shares pursuant to, and in accordance with, the terms of
Stockholder’s 10b-5 plan or arrangement with Lawson, if any, as in effect as of
the date hereof,  (B) Stockholder may sell Shares for cash to the extent
necessary to pay taxes incurred as a direct result of the exercise of Lawson
Options after the date hereof, (C) Stockholder may sell Shares at any time prior
to the termination of the Transaction Agreement in an aggregate amount
(including for these purposes any amounts sold pursuant to the immediately
preceding clauses (A) and (B)) of up to 3% of the Shares, and (D) in the event
of the termination of the Transaction Agreement, Stockholder may sell Shares at
any time during the period commencing on the date of such termination and ending
on the Expiration Date in an aggregate amount (including for these purposes any
amounts sold pursuant to the immediately preceding clauses (A), (B) and (C)) of
up to 25% of the Shares.”

 

3.             This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, USA, without regard to its principles of
conflicts of laws (except to the extent that applicable laws governing the
corporate organization of Intentia mandate the application of the laws of the
jurisdiction of organization of such party).  Each party irrevocably and
unconditionally consents and submits to the jurisdiction of the state and
federal courts located in the State of Delaware for purposes of any action, suit
or proceeding arising out of or relating to this Amendment.

 

4.             Except as expressly amended hereby, the parties to this Amendment
intend for the Stockholder Irrevocable Undertaking to remain in full force and
effect and to be legally bound by the Stockholder Irrevocable Undertaking as
amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused this First
Amendment to Stockholder Irrevocable Undertaking to be executed by a duly
authorized officer, as of the date first written above.

 

 

 

 

INTENTIA INTERNATIONAL AB

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

Facsimile No.:

 

 

3

--------------------------------------------------------------------------------